People v Tejada (2015 NY Slip Op 08447)





People v Tejada


2015 NY Slip Op 08447


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2014-04157
 (Ind. No. 65/04)

[*1]The People of the State of New York, plaintiff,
v David Tejada, defendant.


Goldstein & Weinstein, Bronx, N.Y. (David J. Goldstein of counsel), for defendant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Judith R. Sternberg and Cristin N. Connell of counsel), for plaintiff.
Benedict S. Gullo, Jr., East Meadow, N.Y., defendant's former trial counsel.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Nassau County, rendered May 17, 2005.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
DILLON, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court